Memorandum on settlement of order: An order entered herein on July 27, 1951, granted defendants a stay pending appeal on posting a bond for $9,500, conditioned on affirmance and with other conditions. The judgment in plaintiffs’ favor has been reversed {ante, p. 715) and the surety should be discharged. Other claims and counterclaims between the parties have arisen subsequent to the appeal herein; and unless the parties amicably adjust such claims they must be disposed of in further legal or equitable proceedings, and cannot be disposed of in order entered on this record on reversal of the judgment in plaintiffs’ favor. In the light of certain facts developed after the appeal, it would be unfair now to direct defendant Landerton to return the restaurant business to plaintiffs without any terms being imposed for fulfillment of plaintiffs’ obligations or for reimbursement of obligations incurred or paid by defendant Landerton or other defendants by reason of plaintiffs’ action or omission to act. Accordingly, the order entered July 27, 1951, is vacated. Order proposed by defendants-appellants, as modified, signed. Present — Peck, P. J., Glennon, Dore, Cohn and Yan Yoorhis, JJ.